DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-6 are pending.
Claims 1 and 2 were amended.
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 12/29/2021. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 does not end in a period. It is unclear whether the claim should be recited as read or if further limitations have not been included. Appropriate action is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegh (US 5816655 A), herein referred to as Hoegh, in view of Evans (US 5853015 A), herein referred to as Evans, and further in view of Hurwitz (US 20070113344 A1), herein referred to as Hurwitz.
Regarding claim 1, Hoegh discloses a patient lift for assisting a patient onto an examination table comprising: a lift plate (seat 19) positioned between a first handle assembly and a second handle assembly (see figure 1 below);

    PNG
    media_image1.png
    323
    302
    media_image1.png
    Greyscale

Figure 1
Hoegh discloses a plurality of grooved wheels 25 for the purpose of flanged pulleys for the purpose of guiding the movement of the apparatus when raising and lowering the seat 19, but does not explicitly teach a plurality of alignment rollers at each comer of the lifting plate, where the alignment rollers are adapted to vertically guide the lifting plate during use, wherein plurality of alignment rollers include two rollers engaged with a first vertical bar of the first handle assembly and two rollers engaged with a second vertical bar of the first handle assembly, 
Regarding claim 2, Hoegh (in view of Evans and further in view of Hurwitz) teaches a first handle and a second handle, where the first handle and the second handle are u-shaped with vertical bars, wherein said vertical bars extend from the base (see Hoegh, figure 1 above shows handles which are upside down U shaped), further where the stabilizing system is attached to a base portion of the first handle and a base portion of the second handle. Examiner notes Hurwitz is relied upon to teach wheels with dampening devices attached to the four corners of a base frame therefore meeting the limitations of the claim. 
Regarding claim 3, Hoegh (in view of Evans) teaches at least one crossbeam extending horizontally between the first handle and second handle (see Hoegh, upper rear crossmember 14).
Regarding claim 4, Hoegh (in view of Evans and further in view of Hurwitz) teaches the power source is a rechargeable battery (see Evans, power source 60 can be a battery, Col. 3, lines 49 through 67).
Regarding claim 5, Hoegh (in view of Evans and further in view of Hurwitz) teaches alignment rollers are provided on an actuator brace (see Hoegh, flanged pulleys 25 are disposed on side plates 20 and 21). Hoegh does not explicitly disclose where said alignment rollers engage the inside surface of the first handle and the second handle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hoegh to have the flanged pulleys 25 engage the inside surface corners of the handles since it has been held that mere rearrangement of parts when switching the position of the components would not have modified the operation of the device holds no patentable weight.  
Regarding claim 6, Hoegh (in view of Evans and further in view of Hurwitz) teaches a controller, where said controller enables movement of the lift plate (see Hoegh, control box 43 is provided with up-down switch 45).
Response to Arguments
Applicant’s arguments, filed 12/29/2021, with respect to the rejections of claims 1-6 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejections are made in view of Hurwitz.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lifts relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Hoegh, Evans, and Hurwitz.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/16/2022